


                               EXHIBIT 10.9
 
GUARANTY
 
(Corporate)
 
New York, New York March 5, 2010
 
FOR VALUE RECEIVED, and in consideration of loans made or to be made or credit
otherwise extended or to be extended by Agent and Lenders (as those terms are
defined below) to or for the account of Presstek, Inc. (“PI” and together with
each other Person which becomes a Borrower under the Loan Agreement (as defined
below), each a “Borrower” and collectively, “Borrowers”) from time to time and
at any time and for other good and valuable consideration, and to induce Agent
and Lenders to make such loans or extensions of credit and to make or grant such
renewals, extensions, releases of collateral or relinquishments of legal rights
as Agent and Lenders may deem advisable, the undersigned (and each of them if
more than one, the liability under this Guaranty being joint and several)
(jointly and severally referred to as “Guarantor” or “the undersigned”)
unconditionally guaranties to Agent, Lenders, their successors, endorsees and
assigns, the prompt payment when due (whether by acceleration or otherwise) of
all present and future obligations and liabilities of any and all kinds of
Borrowers to Agent and Lenders and of all instruments of any nature evidencing
or relating to any such obligations and liabilities upon which any Borrower or
one or more parties and any Borrower is or may become liable to Agent and
Lenders, whether incurred by any Borrower as maker, endorser, drawer, acceptor,
guarantor, accommodation party or otherwise, and whether due or to become due,
secured or unsecured, absolute or contingent, joint or several, and however or
whenever acquired by Agent and Lenders, arising under, out of, or in connection
with that certain Revolving Credit and Security Agreement dated as of the date
hereof among Borrowers, the financial institutions named therein or which
hereafter become a party thereto (each a “Lender” and collectively, “Lenders”)
and PNC Bank, National Association, as agent for Lenders (in such capacity,
“Agent”) (as amended, modified, restated or supplemented from time to time, the
“Loan Agreement”) or any documents, instruments or agreements relating to or
executed in connection with the Loan Agreement or any documents, instruments or
agreements referred to therein (together with the Loan Agreement, as each may be
amended, modified, restated or supplemented from time to time, the “Loan
Documents”) (all of which are herein collectively referred to as the
“Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against any Borrower
under Title 11, United States Code, including, without limitation, obligations
or indebtedness of Borrowers for post-petition interest, fees, costs and charges
that would have accrued or been added to the Obligations but for the
commencement of such case.  Capitalized terms used herein which are not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.
 
In furtherance of the foregoing, the undersigned hereby agrees as follows:
 
1. No Impairment.  Agent and Lenders may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange or surrender
any collateral for, renew or extend any of the Obligations or increase or
decrease the interest rate thereon, and may also make any agreement with any
Borrower or with any other party to or person liable on any of the Obligations,
or interested therein, for the extension, renewal, payment, compromise,
discharge or release thereof, in whole or in part, or for any modification of
the terms thereof or of any agreement among Agent and/or Lenders and any
Borrower or any such other party or person, or make any election of rights Agent
and/or Lenders may deem desirable under the United States Bankruptcy Code, as
amended, or any other federal or state bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors’ rights
generally (any of the foregoing, an “Insolvency Law”) without in any way
impairing or affecting this Guaranty.  This instrument shall be effective
regardless of the subsequent incorporation, merger or consolidation of any
Borrower, or any change in the composition, nature, personnel or location of any
Borrower and shall extend to any successor entity to such Borrower, including a
debtor in possession or the like under any Insolvency Law.
 
2. Guaranty Absolute.  The undersigned guarantees that the Obligations will be
paid strictly in accordance with the terms of the Loan Agreement and/or any
other document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Borrowers with respect
thereto.  Guarantor hereby knowingly accepts the full range of risk encompassed
within a contract of “continuing guaranty” which risk includes the possibility
that Borrowers will contract additional indebtedness for which Guarantor may be
liable hereunder after Borrowers’ financial condition or ability to pay their
lawful debts when they fall due has deteriorated, whether or not Borrowers have
properly authorized incurring such additional indebtedness.  The undersigned
acknowledges that (i) no oral representations, including any representations to
extend credit or provide other financial accommodations to Borrowers, have been
made by Agent or Lenders to induce the undersigned to enter into this Guaranty
and (ii) any extension of credit to the Borrowers shall be governed solely by
the provisions of the Loan Agreement.  The liability of the undersigned under
this Guaranty shall be absolute and unconditional, in accordance with its terms,
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Loan Documents or any other instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof, (b) any lack of validity or enforceability of any Loan Document or
other documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (c) any furnishing of any additional
security to Agent or Lenders or their assignees or any acceptance thereof or any
release of any security by Agent or Lenders or their assignees, (d) any
limitation on any party’s liability or obligation under the Loan Documents or
any other documents, instruments or agreements relating to the Obligations or
any assignment or transfer of any thereof or any invalidity or unenforceability,
in whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
Borrower, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding, whether or not the
undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the
undersigned.  Any amounts due from the undersigned to Agent or Lenders shall
bear interest until such amounts are paid in full at the Default Rate then
applicable to the Obligations.  Obligations include post-petition interest
whether or not allowed or allowable.
 
3. Waivers.
 
(a) This Guaranty is a guaranty of payment and not of collection.  Neither Agent
nor Lenders shall be under any obligation to institute suit, exercise rights or
remedies or take any other action against any Borrower or any other person
liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and Guarantor hereby
waives any and all rights which the undersigned may have by statute or otherwise
which would require Agent or Lenders to do any of the foregoing.  Guarantor
further consents and agrees that Agent and Lenders shall be under no obligation
to marshal any assets in favor of Guarantor, or against or in payment of any or
all of the Obligations.  The undersigned hereby waives all suretyship defenses
and any rights to interpose any defense, counterclaim or offset of any nature
and description which it may have or which may exist between and among Agent,
Lenders, any Borrower and/or the undersigned with respect to the undersigned’s
obligations under this Guaranty, or which any Borrower may assert on the
underlying debt, including but not limited to failure of consideration, breach
of warranty, fraud, payment (other than cash payment in full of the
Obliga­tions), statute of frauds, bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.
 
(b) The undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in any Borrower’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Obligations, protest, notices of presentment,
non-payment or protest and notice of any sale of collateral security or any
default of any sort.
 
(c) Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Agent or any Lender,
the undersigned shall not be entitled to be subrogated to any of the rights of
Lenders against any Borrower or against any collateral or guarantee or right of
offset held by Lenders for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
any Borrower in respect of payments made by the undersigned hereunder, until all
amounts owing to Agent and Lenders by Borrowers on account of the Obligations
are paid in full and the Loan Agreement has been terminated.  If,
notwithstanding the foregoing, any amount shall be paid to the undersigned on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full and the Loan Agreement shall not have been
terminated, such amount shall be held by the undersigned in trust for Agent and
Lenders, segregated from other funds of the undersigned, and shall forthwith
upon, and in any event within two (2) business days of, receipt by the
undersigned, be turned over to Agent in the exact form received by the
undersigned (duly endorsed by the undersigned to Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Agent and Lenders may determine, subject to the provisions of the Loan
Agreement.  Any and all present and future debts and obligations of any Borrower
to any of the undersigned are hereby waived and postponed in favor of, and
subordinated to the full payment and performance of, all present and future
debts and obligations of Borrowers to Agent and Lenders.
 
4. Security.  All sums at any time to the credit of the undersigned and any
property of the undersigned in Agent’s or any Lender’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, Agent or any Lender (each such entity, an
“Affiliate”) shall be deemed held by Agent, such Lender or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations to
Agent and Lenders and to any Affiliate of Agent and Lenders, no matter how or
when arising and whether under this or any other instrument, agreement or
otherwise.
 
5. Representations and Warranties.  The undersigned hereby represents and
warrants (all of which representations and warranties shall survive until all
Obligations are indefeasibly satisfied in full and the Loan Agreement has been
irrevocably terminated), that:
 
(a) Corporate Status.  The undersigned is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts and has full power, authority and legal right to own its property
and assets and to transact the business in which it is engaged.
 
(b) Authority and Execution.  The undersigned has full power, authority and
legal right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate and legal action to authorize the
execution, delivery and performance of this Guaranty.
 
(c) Legal, Valid and Binding Character.  This Guaranty constitutes the legal,
valid and binding obligation of the undersigned enforceable in accordance with
its terms, except as enforceability may be limited by applicable Insolvency Law.
 
(d) Violations.  The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to the undersigned or any material
contract, agreement or instrument to which the undersigned is a party or by
which the undersigned or any property of the undersigned is bound or result in
the creation or imposition of any mortgage, lien or other encumbrance other than
to Agent and Lenders on any of the property or assets of the undersigned
pursuant to the provisions of any of the foregoing.
 
(e) Consents or Approvals.  No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty.
 
(f) Litigation.  No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best knowledge of the undersigned,
threatened (i) with respect to this Guaranty or any of the transactions
contemplated by this Guaranty or (ii) against or affecting the undersigned, or
any property or assets of the undersigned, which, if adversely determined, would
have Material Adverse Effect.
 
(g) Financial Benefit. The undersigned has derived or expects to derive a
financial or other advantage from each and every loan, advance or extension of
credit made under the Loan Agreement or other Obligation incurred by Borrowers
to Agent and Lenders.
 
The foregoing representations and warranties shall be deemed to have been made
by the undersigned on the date of each borrowing by any Borrower under the Loan
Agreement on and as of such date of such borrowing as though made hereunder on
and as of such date.
 
6. Acceleration.  Upon the occurrence and continuance of an Event of Default or
any breach of any representation or warranty hereunder, Agent may, at its
option, declare the Obligations due and payable.  The undersigned will promptly
notify Agent of any default by the undersigned in the performance or observance
of any term or condition of any agreement to which the undersigned is a party if
the effect of such default is to cause an Event of Default under the Loan
Agreement.
 
7. Payments from Guarantor.  Agent, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other guarantor, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.
 
8. Costs.  The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of Agent and Lenders hereunder.
 
9. Termination.  This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and the undersigned’s
successors and assigns, until all of the Obligations have been paid in full and
the Loan Agreement has been irrevocably terminated.  If any of the present or
future Obligations are guarantied by persons, partnerships or corporations in
addition to the undersigned, the death, release or discharge in whole or in part
or the bankruptcy, merger, consolidation, incorporation, liquidation or
dissolution of one or more of them shall not discharge or affect the liabilities
of the undersigned under this Guaranty.
 
10. Recapture.  Anything in this Guaranty to the contrary notwithstanding, if
Agent or any Lender receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
any Insolvency Law, common law or equitable doctrine, then to the extent of any
sum not finally retained by Agent and Lenders, the undersigned’s obligations to
Agent and Lenders shall be reinstated and this Guaranty shall remain in full
force and effect (or be reinstated) until payment shall have been made to Agent
and Lenders, which payment shall be due on demand.
 
11. Books and Records.  The books and records of Agent and Lenders showing the
account among Agent, Lenders and Borrowers shall be admissible in evidence in
any action or proceeding, shall be binding upon the undersigned for the purpose
of establishing the items therein set forth and shall constitute prima facie
proof thereof.
 
12. No Waiver.  No failure on the part of Agent or Lenders to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Agent of any right,
remedy or power hereunder preclude any other or future exercise of any other
legal right, remedy or power.  Each and every right, remedy and power hereby
granted to Agent or Lenders or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Agent or
Lenders at any time and from time to time.
 
13. Waiver of Jury Trial.  THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE UNDERSIGNED WITH RESPECT TO THIS GUARANTY OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND THE UNDERSIGNED HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT AGENT AND/OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE UNDERSIGNED TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
14. Governing Law; Jurisdiction; Amendments.  THIS INSTRUMENT CANNOT BE CHANGED
OR TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK.  ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST THE
UNDERSIGNED WITH RESPECT TO ANY OF THE OBLIGATIONS, THIS GUARANTY, THE OTHER
DOCUMENTS OR ANY RELATED AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, UNITED STATES OF AMERICA, AND, BY
EXECUTION AND DELIVERY OF THIS GUARANTY, THE UNDERSIGNED ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.  THE
UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO THE UNDERSIGNED AT ITS ADDRESS SET FORTH BENEATH
THE SIGNATURE OF THE UNDERSIGNED AND SERVICE SO MADE SHALL BE DEEMED COMPLETED
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE MAILS OF THE
UNITED STATES OF AMERICA, OR, AT THE AGENT’S OPTION, BY SERVICE UPON THE
UNDERSIGNED.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE UNDERSIGNED IN THE COURTS OF ANY OTHER
JURISDICTION.  THE UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF
ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK
OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.  THE UNDERSIGNED
WAIVES THE RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST IT IN ANY
STATE COURT TO ANY FEDERAL COURT.  ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED
AGAINST AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR
CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS GUARANTY OR
ANY RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK.
 
15. Severability.  To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
16. Amendments, Waivers.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by the
undersigned and Agent.
 
17. Notice.  All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) four (4) days after being deposited with the United
States Postal Service, with first class postage prepaid, return receipt
requested, (c) when confirmed electronically, if by facsimile, or (d) when
delivered, if by a recognized overnight delivery service in each event, to the
numbers and/or address set forth beneath the signature of the undersigned.
 
18. Successors.  Subject to Section 16.3 of the Loan Agreement, Agent and
Lenders may, from time to time, without notice to the undersigned, sell, assign,
transfer or otherwise dispose of all or any part of the Obligations.  Without
limiting the generality of the foregoing, Agent and Lenders may assign, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Obligations in accordance with Section 16.3 of the
Loan Agreement.  Agent may, from time to time, without notice to the
undersigned, sell, transfer or otherwise dispose of its rights under this
Guaranty.  In each such event, Agent, its Affiliates and each and every
immediate and successive purchaser, assignee, transferee or holder of all or any
part of the Obligations shall have the right to enforce this Guaranty, by legal
action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right.
 
19. Release.  Nothing except cash payment in full of the Obligations shall
release the undersigned from liability under this Guaranty.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this 5th
day of March, 2010.
 
SDK REALTY CORP.




By:           /S/ James Van
Horn                                                      
Name:  James Van Horn
Title: Secretary


Address:


c/o Presstek, Inc.
10 Glenview Street
Greenwich, CT 06831
Attention:                      James R. Van Horn
Telephone:                      203-769-8032
Facsimile:                      203-769-8099



 
 

--------------------------------------------------------------------------------

 

STATE OF CONNECTICUT                                                      )
): ss.:
COUNTY OF FAIRFIELD                                                      )


On the 4th day of March, 2010, before me personally came James Van Horn to me
known, who being by me duly sworn, did depose and say s/he is the Secretary of
SDK Realty Corp., the corporation described in and which executed the foregoing
instrument; and that s/he signed her/his name thereto by order of the board of
directors of said corporation.
 
/S/ Christopher J. Lutzo                                                      
Notary Public
My Commission expires 1/31/2015



 
 

--------------------------------------------------------------------------------

 
